Citation Nr: 0309310	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for corns and 
calluses of the feet.

2.  Entitlement to service connection for corns and 
calluses of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to October 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claim, seeking to reopen his claim for 
service connection for corns and calluses of the feet, has 
been requested by the RO.

2.	Service connection for corns and calluses of the feet 
disability was most recently denied by the Board in a 
decision dated in May 1995.

3.	Evidence submitted since the May 1995 Board decision is so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service 
connection for corns and calluses of the feet.

4.	The veteran's corns and calluses and other foot 
disabilities were present in service and his current corns 
and calluses of the feet are shown to be related to 
service.


CONCLUSIONS OF LAW

1.	The May 1995 Board decision is final.  38 U.S.C. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1994); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.	New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
corns and calluses of the feet and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.	Corns and calluses of the feet were incurred in or 
aggravated by active service.
      38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The January 2001 rating decision, the April 2001 Statement of 
the Case (SOC), and the August 2001 Supplemental Statement of 
the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to his claim seeking to reopen a claim 
for service connection for corns and calluses of the feet.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that reopening was 
initially being denied because the evidence was duplicative 
of prior evidence.  The August 2001 SSOC informed the veteran 
that the claim was being reopened on the basis of new and 
material evidence but that his claim for service connection 
was being denied because there was no link to service shown.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on his service connection claim, he needed to 
present medical evidence that his condition was linked to 
service.  The RO did not specifically inform the veteran of 
what evidence would be gathered by VA and what evidence he 
needed to present, however in light of this Board decision 
granting service connection, the Board finds that any failure 
to provide the notice required by the VCAA is moot.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


II.  New and material evidence to reopen a claim for service 
connection for corns and calluses of the feet.

Entitlement to service connection for corns and calluses of 
the feet was denied by the Board in a decision dated in May 
1995.  This decision was not appealed and is final. 38 U.S.C. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1994); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).  Service connection was denied because there was no 
evidence showing any current disability of corns or calluses 
on his feet.

Prior, unappealed Board decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for corns and 
calluses of the feet was filed prior to August 29, 2001.  
Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence offered since the claim was most recently denied in 
May 1995 includes VA treatment notes from 1996 to 2000, a 
report of foot surgery in April 1998, the veteran's testimony 
at two personal hearings, and notes and letter from three 
physicians who have treated the veteran.  The VA outpatient 
treatment notes, physician's records, and surgical report 
clearly indicate that the veteran has been suffering from 
corns and calluses on his feet.  Drs. Agee, Russell, and 
Wainwright all indicate that the veteran has had longstanding 
foot problems.  Dr. Wainwright indicates that it is his 
opinion that the demands of running, jumping, lifting and 
other activities in the military would certainly have 
aggravated the veteran's feet.  Dr. Russell offered his 
opinion that the veteran's foot disabilities would have been 
aggravated by military service.  The veteran testified that 
he had no disabilities of the feet at the time of induction 
but that his feet hurt and were treated while he was in 
service.   

The Board finds the additional evidence, specifically the VA 
treatment notes, the April 1998 surgical report, and the 
statements from treating physicians to be new and material to 
the issue of service connection for corns and calluses of the 
feet.  The Board had previously denied service connection on 
the grounds of no current disability shown, and the new 
evidence clearly shows that the veteran suffers from a 
disability.  For purposes of determining if new and material 
evidence has been presented, the Board presumes it to be 
credible.  The new evidence directly addresses the reason why 
the claim was previously denied and therefore is material.  
It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran suffers 
from a current foot disability, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  This is true in this case because the specified 
reason for the May 1995 denial was that there was no showing 
of any current disability.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for corns and 
calluses of the feet is reopened.

III.  Entitlement to service connection for corns and 
calluses of the feet

Since the veteran's claim for service connection for corns 
and calluses of the feet has been reopened, the Board must 
address the merits of this issue.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002). If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show that he was 
treated for pain in his feet on numerous occasions.  He did 
have a laceration on his foot prior to entering service but 
there is no indication on his entrance examination that it 
was causing him any disability.  While in service, the 
veteran was placed on physical profile and told to refrain 
from running, or marching or standing for more than half-an-
hour.  The veteran's separation examination and his statement 
of medical history at the time of separation both reflected 
complaints regarding his feet.  A VA treatment note dated in 
November 1978 shows that the veteran was complaining of pain 
in his feet.  Additional VA outpatient treatment notes dated 
from 1996 to 2000 reveal that he continued to complain of 
pain and to seek treatment.  The veteran underwent surgery in 
April 1998 to treat his foot disability.  The veteran 
testified that his foot pains began in service and that he 
had no problem with his feet at the time he entered service.  
Lastly, Drs. Russell and Wainwright both offer opinions that 
the veteran's current foot disability could well be related 
to running and jumping and marching that occurred in service. 

Based on the above, the Board finds that the veteran has 
presented credible evidence that links his corns and calluses 
of the feet to service.  The service medical records show 
repeated treatment for foot pain, and a physical profile for 
reduced activity due to foot pain.  The veteran's separation 
examination and report of medical history show complaints 
regarding his feet.  The veteran has medical evidence that he 
has been receiving treatment since 1978, shortly after 
leaving service, and there are statements from doctors that 
suggest a link to service.  Taking all that into account, and 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that a link to service has been shown, and 
that service connection for the veteran's corns and calluses 
of the feet is warranted. 38 U.S.C.A. §§ 1110. 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 









ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for corns and calluses of the 
feet, and the claim is reopened.

Service connection for corns and calluses of the feet is 
granted.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

